El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
El apelante Hipólito García fué denunciado ante la corte municipal de San Juan por el delito de acometimiento y agre-sión grave. Tal denuncia fué jurada ante Antonio López, secretario auxiliar de dicha corte.
De esa denuncia conoció después en grado de apelación la Corte de Distrito de San Juan, Sección 2a., la que cele-brando el juicio de nuevo, desestimó una moción del acusado en la que después de terminar el Fiscal su prueba, intere-saba se sobreseyera el caso', fundándose para ello en la falta de prueba de algunos elementos constitutivos del delito por que se le acusaba. Dicha corte, después de oir la prueba de la defensa, declaró al acusado culpable del expresado delito y lo condenó a sufrir la pena de dos meses de cárcel y las costas, contra cuyo fallo interpuso el sentenciado el presente recurso de apelación.
Los motivos en que el apelante funda el recurso son: que la denuncia no está jurada de acuerdo con la ley porque aparece prestando el juramento ante un Antonio López que se titula secretario auxiliar de la corte municipal de San Juan y quien, aun siéndolo, no está facultado para tomar juramentos; y porque la moción de sobreseimiento fué erró-neamente denegada, toda vez que el Fiscal no probó todos los elementos esenciales del delito de que se le acusaba.
En cuanto al primer error alegado, hemos examinado detenidamente la transcripción del caso y no encontramos en ella que en la corte inferior se hiciera objeción alguna por defecto en el juramento de la denuncia, y es tarde ahora para promover por primera vez esta cuestión ante esta Corte Suprema, pues si por ese motivo existiera defecto, no sería fundamental desde el momento en que en el juicio hubieron declaraciones juradas en apoyo de la denuncia.
El segundo motivo de error alegado hace necesario que examinemos las declaraciones de los testigos presentados por *572el Fiscal, toda vez que se contiende que no era bastante para sostener la denuncia y que debió sobreseerse la acusación.
Amparo Pérez declaró que estando sentada en el balcón de su casa con su chiquita pasó el acusado y se la llevó, por lo que se le fué detrás para que se la diera; que dijo al acusado, que es el padre de la chiquita, que se la diera y se la quitó; que el acusado la empujó y que después, cuando volvió a hacer la intención de cogerla, levantó la mano y le dió en la cara, la empujó y le dió un puntapié.
Juan Matos manifestó no conocer al acusado ni de vista, pero presenció cuando la señora del acusado le dijo que le buscara donde dormir ella y su chiquita, contestándole aquél, que para la chiquita tenía, pero para ella no, y cuando le quiso quitar la chiquita, él le dió una bofetada y después una patada y la tiró sobre la escalera, llegando entonces el guardia.
Guillermo Flordevilla, dijo ser policía insular y al entrar en una tienda oyó cuando Amparo decía “no me empujes,” por lo que volvió para atrás y vió que el acusado le dió un empujón y también una bofetada y una patada, y que el acusado tenía una niña en los brazos.
Esta evidencia claramente demuestra que el acusado voluntaria e intencionalmente acometió y agredió a la mujer Amparo Pérez, y no comprendemos como la corte haya podido cometer error al desestimar la moción de sobreseimiento.
No vemos motivo para revocar en este caso la sentencia y debe ser confirmada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y del Toro.